Case 1:20-cv-04657-AMD-VMS Document 1 Filed 09/30/20 Page 1 of 4 PageID #: 1




BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: (516) 203-7600
Fax: (516) 706-5055
Email: ConsumerRights@BarshaySanders.com
Attorneys for Plaintiff
Our File No.: 120445

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK



 Tina Rodgers,
                                                                 Case No:
                                           Plaintiff,
                                                                 COMPLAINT
                              vs.
                                                                 JURY TRIAL DEMANDED
 Professional Claims Bureau, Inc.,

                                           Defendant.


       Tina Rodgers (hereinafter referred to as “Plaintiff”), by and through the undersigned
counsel, complains, states and alleges against Professional Claims Bureau, Inc. (hereinafter
referred to as “Defendant”), as follows:


                                        INTRODUCTION
       1.      This action seeks to recover for violations of the Fair Debt Collection Practices Act,
15 U.S.C. § 1692, et seq. (the “FDCPA”).


                                 JURISDICTION AND VENUE
       2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
15 U.S.C. § 1692k(d).
       3.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events
or omissions giving rise to the claim occurred in this Judicial District.
       4.      At all relevant times, Defendant conducted business within the State of New York.



                                                   1
Case 1:20-cv-04657-AMD-VMS Document 1 Filed 09/30/20 Page 2 of 4 PageID #: 2




                                               PARTIES
          5.    Plaintiff Tina Rodgers is an individual who is a citizen of the State of New York
residing in Kings County, New York.
          6.    Plaintiff is a natural person allegedly obligated to pay a debt.
          7.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
          8.    On information and belief, Defendant Professional Claims Bureau, Inc., is a New
York with a principal place of business in Nassau County, New York.
          9.    Defendant regularly collects or attempts to collect debts asserted to be owed to
others.
          10.   Defendant is regularly engaged, for profit, in the collection of debts allegedly owed
by consumers.
          11.   The principal purpose of Defendant's business is the collection of such debts.
          12.   Defendant uses the mails in its debt collection business.
          13.   Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).


                         ALLEGATIONS SPECIFIC TO PLAINTIFF
          14.   Plaintiff was injured in a work-related incident on November 5, 2019.
          15.   Plaintiff was insured under New York’s Workers Compensation Insurance system
through her employer.
          16.   As a result of the injury, Plaintiff was taken to the emergency room at Northwell
Health Lenox Hill (“Northwell”).
          17.   Plaintiff advised Northwell that she was injured in the course of her employment.
          18.   Plaintiff provided Northwell with the Workers Compensation claim number.
          19.   At an exact time known only to Defendant, a bill for the services rendered to
Plaintiff at Northwell totaling $2,264.04 (the “alleged Debt”) was assigned or otherwise
transferred to Defendant for collection.
          20.   At the time the alleged Debt was assigned or otherwise transferred to Defendant for
collection, the alleged Debt was in default.
          21.   The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).




                                                  2
Case 1:20-cv-04657-AMD-VMS Document 1 Filed 09/30/20 Page 3 of 4 PageID #: 3




        22.     In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by letter
dated September 9, 2020 (“the Letter”). (A true and accurate copy is annexed hereto as “Exhibit
1.”)
        23.     The Letter conveyed information regarding the alleged Debt.
        24.     The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
        25.     The Letter was the initial written communication Plaintiff received from Defendant
concerning the alleged Debt.
        26.     The Letter was received and read by Plaintiff.
        27.     New York State’s Workers Compensation Insurance System does not permit
insureds to be billed for balances not paid.
        28.     The alleged Debt represents such unlawful balance billing.
        29.     By sending a collection letter to Plaintiff to collect on the alleged Debt, Defendant
misrepresented the legal status of the debt as collectible, when it was not.
        30.     Defendant violated 15 U.S.C. §§1692e and 1692f and is liable to Plaintiff therefor.
        31.     The deprivation of Plaintiff's rights will be redressed by a favorable decision herein.




                                         JURY DEMAND
        32.     Plaintiff hereby demands a trial of this action by jury.


                                     PRAYER FOR RELIEF
        WHEREFORE, Plaintiff respectfully requests judgment be entered:

                    a. Finding Defendant's actions violate the FDCPA; and

                    b. Granting damages against Defendant pursuant to 15 U.S.C. § 1692k; and

                    c. Granting Plaintiff's attorneys' fees pursuant to 15 U.S.C. § 1692k; and

                    d. Granting Plaintiff's costs; all together with

                    e. Such other relief that the Court determines is just and proper.




                                                  3
Case 1:20-cv-04657-AMD-VMS Document 1 Filed 09/30/20 Page 4 of 4 PageID #: 4




DATED: September 30, 2020


                                   BARSHAY SANDERS, PLLC

                                   By: _/s/ Craig B. Sanders
                                   Craig B. Sanders, Esquire
                                   100 Garden City Plaza, Suite 500
                                   Garden City, New York 11530
                                   Tel: (516) 203-7600
                                   Fax: (516) 706-5055
                                   csanders@barshaysanders.com
                                   Attorneys for Plaintiff
                                   Our File No.: 120445




                                     4
